Carlisle, J.
The following waiver, required by Code (Ann. Supp.) § 6-908.1 to be attached to bills of exceptions sued out to this court and to the Supreme Court, “The above and foregoing bill of exceptions-is approved as correct and complete as to the averments of fact therein. Notice of opportunity to be heard on the question of whether or nob the bill of exceptions is correct and complete before the judge certifies-the bill of exceptions is expressly waived,” signed by counsel for the defendant in error, does not dispense with the necessity of serving the-bill of exceptions after approval by the trial judge. West Lumber Co. v. Harris, 204 Ga. 343, 344 (1) (50 S. E. 2d, 15).
2. No service of the bill of exceptions is shown to have been made in the. present case, and no waiver thereof appears in the record; and, consequentty, this court is without jurisdiction of the writ of error and the same must be dismissed. West Lumber Co. v. Harris, supra, and citations.

Writ of eiror dismissed.


Gardner, P. J., and Townsend, J., concur.